Citation Nr: 1422199	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as migraines, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or ischemic heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for PTSD and ischemic heart disease.  He is service connected for PTSD and ischemic heart disease.  VA outpatient treatment records dated from September 1989 to April 1992 show complaints of headaches in conjunction with angina, racing heartbeat, stress, depression and anxiety.  He was treated in service for severe headaches as one of the symptoms of syphilis.  Current examinations report a history of migraines.  

The evidence sufficient to satisfy the low-threshold standard of McLendon, and a VA examination is warranted on remand.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that a current headache disability was incurred in or the result of his military service,.  

The examiner should state whether;

the Veteran has a current headache (including migraine) disability (a disability is current if it was demonstrated at any point since 2009);

any current headache or migraine disability is related to the headaches documented in service or is otherwise the result of a disease or injury in service;

any current headaches are a symptom of, ischemic heart disease or PTSD;

the Veteran's headaches were at least as likely as not (probability greater than 50 percent) caused by ischemic heart disease and/or his PTSD or some combination thereof;

and whether any current headache disability was aggravated (permanently worsened) by ischemic heart disease or PTSD.  If the examiner finds that they were so aggravated, he or she should opine whether there is medical evidence created prior to the aggravation or at any time prior to the current level of disability that shows a baseline of headaches prior to aggravation.

The examiner should provide reasons for any opinion rendered.  The claims file should be provided to the examiner for review.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

